                Case 6:18-cv-00038 Document 19-1 Filed on 03/11/19 in TXSD Page 1 of 4




From:                    Lindsay Todd <todd@mdjwlaw.com>
Sent:                    Monday, February 25, 2019 10:56 AM
To:                      Andrew Slania; Ben Wickert
Cc:                      Evan Johnston; Chris Martin; Wayne Pickering; Andrew Schulz; Heidi Mathis
Subject:                 Scottsburg Hospitality dba Motel 6 v. Rockhill - Motion for Protective Order/Quash


Good morning, 
 
Our office is filing a motion for protective order today in regards to Sherri King’s deposition.  She will not be presented 
on Wednesday. 
 
Please contact Andrew Schulz if you have any questions.  
 
Thank you. 
 
Lindsay 
 
Lindsay Todd | Of Counsel
Martin, Disiere, Jefferson & Wisdom, LLP
115 Wild Basin Road, Ste. 107 | Austin, Texas | 78746
Phone: (512) 610-4400 | Fax: (512) 610-4401
todd@mdjwlaw.com | www.mdjwlaw.com
 




                                                          EXHIBIT 1
              Case 6:18-cv-00038 Document 19-1 Filed on 03/11/19 in TXSD Page 2 of 4




From:                 Erin Stracener
Sent:                 Monday, January 14, 2019 4:25 PM
To:                   Lindsay Todd; Ben Wickert
Cc:                   Heidi Mathis
Subject:              RE: Scottsburg (Motel 6) v. Rockhill Insurance / DEPO SCHEDULING


February 27th works.  I’ll forward the notice shortly.   
 
Erin Stracener 
Paralegal 
 


                            
 
EStracener@Raiznerlaw.com 
(d)  713.554.9091 
(f)  713.554.9098 
 
From: Lindsay Todd <todd@mdjwlaw.com>  
Sent: Monday, January 14, 2019 4:18 PM 
To: Ben Wickert <BWickert@Raiznerlaw.com> 
Cc: Heidi Mathis <heidim@mdjwlaw.com>; Erin Stracener <estracener@raiznerlaw.com> 
Subject: RE: Scottsburg (Motel 6) v. Rockhill Insurance / DEPO SCHEDULING 
 
Ben, 
 
Can we reschedule this call to Wednesday or Thursday?  
 
Also,  Ms. King is available for her deposition the morning of February 27.  
 
Thanks. 
 
Lindsay 
 
From: Ben Wickert [mailto:BWickert@raiznerlaw.com]
Sent: Friday, January 11, 2019 1:10 PM
To: Lindsay Todd
Cc: Evan Johnston; Heidi Mathis; Erin Stracener
Subject: RE: Scottsburg (Motel 6) v. Rockhill Insurance / DEPO SCHEDULING
 
Works, thanks.  
 
Ben Wickert 
Senior Attorney 


                            
BWickert@Raiznerlaw.com 
(d)  713.554.9078 
                                                                1
                                                            EXHIBIT 1
             Case 6:18-cv-00038 Document 19-1 Filed on 03/11/19 in TXSD Page 3 of 4
Cc: Andrew Slania; Amy Hargis; Evan Johnston
Subject: RE: Scottsburg (Motel 6) v. Rockhill Insurance / DEPO SCHEDULING
 
Thanks Lindsay. We will check on dates as you requested. 
 
Regarding your corporate representative witness, however, objections to 30(b)(6) topics are without legal effect under 
the Federal Rules. See, e.g., Beach Mart, Inc. v. L&L Wings, Inc., 302 F.R.D. 396, 406 (E.D.N.C. 2014) (“[t]he proper 
procedure to object to a Rule 30(b)(6) deposition notice is not to serve objections on the opposing party, but to move 
for a protective order.”). If you intend to move for protective order, I am happy to confer on that, but otherwise, we will 
be issuing our notice with all of the topics Erin provided.  I have a deposition tomorrow, but am open on Thursday and 
Friday to confer.  
 
Thanks,  
 
Ben Wickert 
Senior Attorney 
 
BWickert@Raiznerlaw.com 
(d)  713.554.9078 
(f) 713.554.9098 
 
‐‐‐‐‐Original Message‐‐‐‐‐ 
From: Lindsay Todd <todd@mdjwlaw.com>  
Sent: Tuesday, January 08, 2019 4:36 PM 
To: Erin Stracener <estracener@raiznerlaw.com>; Heidi Mathis <heidim@mdjwlaw.com> 
Cc: Andrew Slania <ASlania@raiznerlaw.com>; Ben Wickert <BWickert@Raiznerlaw.com>; Amy Hargis 
<AHargis@raiznerlaw.com>; Evan Johnston <johnston@mdjwlaw.com> 
Subject: RE: Scottsburg (Motel 6) v. Rockhill Insurance / DEPO SCHEDULING 
 
Erin, 
 
Ms. King will also be the corporate representative for several topics and we will be objecting to other topics.  She is not 
available on February 7 and 8 and we are checking on other dates.  The deposition will be in St. Louis.  What dates are 
you available after February 7 and 8.  
 
We would also like dates for the depositions of Irvin Simmons (Motel 6 maintenance manager) and Yolanda Cervantes 
(manager).  
 
Thank you. 
 
Lindsay 
 
‐‐‐‐‐Original Message‐‐‐‐‐ 
From: Erin Stracener [mailto:estracener@raiznerlaw.com]  
Sent: Tuesday, January 08, 2019 4:32 PM 
To: Lindsay Todd; Heidi Mathis 
Cc: Andrew Slania; Ben Wickert; Amy Hargis; Evan Johnston 
Subject: RE: Scottsburg (Motel 6) v. Rockhill Insurance / DEPO SCHEDULING 
 
Lindsay,  
 
Please provide dates for Sherri King and Rockhill Ins Co.'s Corporate Representative.  We would like to get dates secured 
before mediation at the end of the month.   
                                                             3
                                                       EXHIBIT 1
             Case 6:18-cv-00038 Document 19-1 Filed on 03/11/19 in TXSD Page 4 of 4
 
From: Erin Stracener [mailto:estracener@raiznerlaw.com] 
Sent: Friday, November 09, 2018 9:52 AM 
To: Lindsay Todd 
Cc: Heidi Mathis; Alejandrina Lopez; Andrew Slania; Ben Wickert; Amy Hargis 
Subject: RE: Scottsburg (Motel 6) v. Rockhill Insurance / DEPO SCHEDULING 
 
Lindsay, 
 
We would like to request dates for the depositions of Sherri King and Rockhill Ins Co.'s Corporate Representative.  Please 
provide dates by 11/16/18. 
 
We proposed the following dates: December 4th or 5th. 
 
The topics for the Corporate Representative are as follows: 
 
1.            Handling of the claim at issue; 
 
2.            Decision‐making regarding reserves set on this claim; 
 
3.            Decision‐making regarding denial of Plaintiff's claim; 
 
4.            The underwriting files referring or relating in any way to the policy or property at issue in this action; 
 
5.            The procedures or policies or manuals related to the handling of property damage claims from 2015 to the 
present; 
 
6.            The training, oversight, or supervision of personnel employed in adjusting property claims in Texas from 2015 to 
the present; 
 
7.            The bonus or incentive plan for adjusters (whether they are full‐time employees of Defendant or not) and 
managers responsible for property damage claims in Texas in effect for the time period; 
 
8.            The criteria and procedures for the selection and retention of independent adjusters and consultants handling 
windstorm damage claims including, where applicable, the contract between the Defendant and the Defendant's third 
party adjusting company responsible for adjusting Plaintiff's claim; 
 
9.            Policies and procedures for reserving practices for windstorm damage including but not limited to documents 
relating to any reserves applied to the subject claim; 
 
10.        General profit and loss information including but not limited to loss ratios information for the region 
encompassing Texas for the years 2015 to the present; and 
 
11.        Defendant's or any applicable affiliate companies, underwriting policies and procedures for commercial 
properties including loss control processes, pre‐insurance inspections, risk ratings, premium assignments, and renewal 
procedures. 
 
Thank you, 
 
Erin Stracener 
Paralegal 
 

                                                              8
                                                        EXHIBIT 1
